Citation Nr: 0400504	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  00-25 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to an increased rating for migraine headaches, 
currently evaluated as 10 percent disabling.

Entitlement to an increased rating for patellar tendon 
insertional tendonitis of the right knee, currently evaluated 
as 10 percent disabling.

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling.

WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's mother


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from March 1977 to March 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November and December 2000 decisions 
by the Department of Veterans Affairs (VA) Montgomery, 
Alabama, Regional Office (RO).  The November 2000 decision 
denied an increased rating for migraine headaches.  The 
December 2000 decision denied increased ratings for a right 
knee disorder and lumbosacral strain.

The veteran and his mother testified before the Board at a 
hearing held at the RO in June 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991& Supp. 2002).  See also Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991)

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

Initially, the Board notes that the VA's duty to notify the 
veteran of the evidence necessary to substantiate his claims 
has not been met.  See 38 U.S.C.A. § 5103 (West 2002).  
Furthermore, the veteran has not been notified as to the 
evidence that VA would obtain on his behalf, and the evidence 
that the veteran is responsible for furnishing himself.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(the VA's duties include providing a specific explanation of 
the type of evidence necessary to substantiate the veteran's 
claim and a description of which portion of that evidence (if 
any) was to be provided by the veteran and which portion the 
VA would attempt to obtain on his behalf).

The veteran has reported receiving treatment for his various 
disabilities through VA.  VA treatment notes are of record 
through April 2000.  However, current treatment records are 
not currently associated with the file.

In addition, evidence of record indicates that the veteran is 
in receipt of Social Security disability, due in part to his 
back disorder.  However, it is unclear from the limited 
documentation of record if the RO has obtained all the 
records pertinent to the veteran's Social Security claim.

Although the veteran has been afforded VA examinations to 
assess the current severity of his disabilities, the Board 
finds the current VA examinations that are of record are 
insufficient to render a decision on these claims.  With 
regard to the veteran's claim for an increased rating for 
migraine headaches, he was afforded a VA examination in 
August 2000.  However, although the veteran reports severe 
headaches several times a week, there is no indication from 
the examiner whether these headaches may or may not be 
classified as prostrating attacks.

The veteran was afforded a VA examination in November 2000 to 
evaluate the current level of disability associated with his 
right knee.  However, the examination report does not 
adequately address functional impairment including impairment 
from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59 
(2002);  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that the criteria for evaluation of 
disabilities of the spine was recently changed.  See 68 Fed. 
Reg. 51454-51458 (August 27, 2003).  The Board finds that a 
new VA examination is required in order to adequately 
evaluate the veteran's current level of disability, with 
regard to his lumbosacral strain, under the new schedular 
criteria.

Accordingly, the claims are REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  The veteran should be informed of 
the evidence necessary to substantiate his 
claims.  In addition, the veteran should 
be notified as to what evidence VA will 
obtain on his behalf and what evidence the 
veteran is responsible for submitting.

2.  The RO should secure all outstanding 
VA treatment reports.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The veteran should be afforded a VA 
examination by the appropriate specialist 
to evaluate the current level of 
disability associated with his migraine 
headache disorder.  The claims folder and 
a separate copy of this remand should be 
made available to the examiner for 
review.  The examiner is specifically 
asked to comment as to whether the 
veteran's migraines are characteristic of 
prostrating attacks.  If so, the examiner 
should note the frequency of such 
prostrating attacks.

5.  The RO should arrange for a VA 
examination by an appropriate specialist 
in order to ascertain the current nature 
and extent of severity of his right knee 
disorder.  Any further indicated special 
studies should be conducted.  The claims 
file and a separate copy of this remand 
must be made available to the examiner.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including, 
specifically, active and passive range of 
motion, recorded in degrees of arc.  
Functional limitations due to symptoms of 
the service-connected disability should 
be thoroughly evaluated.  

It is requested that the examiner provide 
explicit responses to the following 
questions:

Does the service connected right knee 
disability cause objectively weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation?  If the severity of 
these manifestations cannot be 
quantified, the examiner must so 
indicate.

With respect to subjective complaints of 
pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service connected disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service connected disability. 

6.  The RO should arrange for a VA 
examination of the veteran by an 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his lumbosacral 
strain.  Any further indicated special 
studies should be conducted.  The claims 
file and a separate copy of this remand 
must be made available to the examiner 
for review.  The examiner is asked to 
document the following:

a) Whether there is ankylosis of 
the entire thoracolumbar spine and, 
if so, whether the ankylosis is 
favorable or unfavorable.

b) Range of motion of the 
thoracalumbar spine (extension, 
flexion and rotation), expressed in 
degrees.

c) Any associated neurological 
deformities associated with the 
spinal disorder.

d) Whether the veteran experiences 
muscle spasm, guarding, an abnormal 
gait, abnormal spinal contour, or 
localized tenderness.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
should be furnished a supplemental 
statement of the case (SSOC) and given 
the opportunity to respond thereto.  The 
SSOC should contain a copy of the new 
spinal regulations.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



